DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 3/26/2021. Claims 1-4 are pending in the application. Claim 5 is cancelled.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings must show the cover member securing the memorial within the housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, the term “location” is recited twice. For examination purposes, it will be assumed one of the “location” terms should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not sufficiently describe how the cover member secures the memorial in the housing. It is not known if the cover member locks onto the housing member to secure the memorial in the housing, whether there is another structure that assist in securing the memorial in the housing or something else.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “a cover member…securing the memorial within the housing”. It is unclear how to interpret this limitation because it was not adequately described in the specification as indicated above. The particular features in question raise indefiniteness because it (and therefore the claims it is a part of) cannot be adequately interpreted.
Claim 4 is considered indefinite because it has been drafted so that it is not clear whether it is drawn to the sub-combination of the miniature memorial display device only, or whether it is drawn to the combination of the miniature memorial display device and memorial. The preamble “A miniature device for displaying a memorial” and line 6 “a cover member…for securing the memorial within the housing” suggests the sub-combination is claimed (because it does not positively recite the memorial). Later in claim 4 it recites the limitation “the memorial is a casket flag”, these limitations require the memorial, to be met, so this suggest the combination is claimed. Since claim 1 line 1 appears to indicate that the sub-combination is claimed, this office action presumes that the intention is to claim only the sub-combination of the miniature memorial display device, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims to any memorial are considered only statements of intended use with regard to the claimed miniature memorial display device. That is to say, the claims are being interpreted as if the memorial is not being claimed.

Claim Rejections - 35 USC § 103
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLellan et al. US 4,879,145, previously presented.
With regards to claim 1, McLellan discloses a miniature memorial display device (10; Fig. 1) comprising: a triangular shaped miniature housing 12/14/16 configured to enclose a memorial; and a cover member 24 located on a top surface of the housing for securing the memorial within the housing, wherein the cover member (Col 2:54-61) is transparent and is configured to provide a visual of the memorial from the top surface of the housing.
McLellan does not specifically disclose the housing has a width of seven inches, a length of three and one half inches and a depth of one and one half inches. McLellan discloses a display device to hold a memorial flag that is 5 ft. by 9 ½ ft., and subsequently placed in a folded position. It would have been obvious to modify the display device in McLellan to have the dimensions, recited above, since it was known in the art that doing so would allow the display device to conform to and display a smaller article.  See MPEP 2144.04(IV)(A) In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

With regards to claim 2, McLellan discloses the housing is made of wood. (Col 2:29-33).

With regards to claim 3, McLellan discloses the cover member 24/26 is made of glass or plexiglass. (Col 2:54-56).

With regards to claims 1 and 4, the display device of McClellan is found to be capable of holding some casket flag as claimed (the claims are interpreted for purposes of the comparison with the prior art as reciting the flag only functionally). In fact, .

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. The Applicant has not responded to the 112 rejections recited in the previous office action, therefore some of the 112 rejections are repeated above. The Applicant, also, did not provide remarks regarding the prior art reference McLellan, Therefore, the Examiner contends that McLellan discloses the claimed invention, above. In addition, it would have been obvious to modify the display device of McLellan to have the dimensions claimed, to hold and conform to a smaller article, to display.  See MPEP 2144.04(IV)(A) In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736